AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON JULY 2, 2009 File No. 033-42484 File No. 811-06400 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 111 /X/ AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 112 /X/ THE ADVISORS INNER CIRCLE FUND (Exact Name of Registrant as Specified in Charter) BOSTON, MASSACHUSETTS 02110 (Address of Principal Executive Offices, Zip Code) Registrants Telephone Number, including Area Code (800) 932-7781 Philip T. Masterson c/o SEI Corporation One Freedom Valley Drive Oaks, Pennsylvania 19456 (Name and Address of Agent for Service) Copies to: Timothy W. Levin, Esquire Christopher D. Menconi Morgan, Lewis & Bockius LLP Morgan, Lewis & Bockius LLP 1701 Market Street 1111 Pennsylvania Avenue, NW Philadelphia, Pennsylvania 19103 Washington, DC 20004 It is p roposed that this filing become effective (check appropria te box) / / Immediately upon filing pursuant to paragraph (b) / / On [date] pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) /X/On September 1, 2009 pursuant to paragraph (a) of Rule 485 Cambiar Small Cap Fund (formerly, Cambiar Conquistador Fund) Institutional Class Shares Prospectus September 1, 2009 The Advisors Inner Circle Fund [CAMBIAR INVESTORS LOGO] MANAGER FOR ALL SEASONS The U.S. Securities and Exchange Commission has not approved or disapproved these securitiesor passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page C AMBIAR S MALL C AP F UND XX W HAT ARE THE F UND  S I NVESTMENT O BJECTIVES ? XX W HAT ARE THE F UND  S P RINCIPAL I NVESTMENT S TRATEGIES ? XX W HAT ARE THE F UND  S P RINCIPAL R ISKS ? XX H OW HAS THE F UND P ERFORMED ? XX W HAT ARE THE F UND  S F EES AND E XPENSES ? XX I NVESTING WITH THE F UND XX B UYING S HARES XX R EDEEMING S HARES XX E XCHANGING S HARES XX T RANSACTION P OLICIES XX A CCOUNT P OLICIES XX A DDITIONAL I NFORMATION ABOUT THE F UND XX O THER I NVESTMENT P RACTICES AND S TRATEGIES XX I NVESTMENT M ANAGEMENT XX S HAREHOLDER S ERVICING A RRANGEMENTS XX P AYMENTS TO F INANCIAL I NTERMEDIARIES XX F INANCIAL H IGHLIGHTS XX -i- CAMBIAR SMALL CAP FUND (FORMERLY, CAMBIAR CONQUISTADOR FUND) WHAT ARE THE FUNDS INVESTMENT OBJECTIVES? The Cambiar Small Cap Fund (the Fund) seeks long-term capital appreciation. The Fund may change its investment objective without shareholder approval. WHAT ARE THE FUNDS PRINCIPAL INVESTMENT STRATEGIES? Under normal circumstances, the Fund invests at least 80% of its net assets in common stocks of small cap companies. This investment policy may be changed by the Fund upon 60 days prior notice to shareholders. The Fund considers small-cap companies to be those with market capitalizations not greater than either that of the largest company in the Russell 2000 Index or $3.5 billion, whichever is greater at the time of purchase. Cambiar Investors LLCs (Cambiar or the Adviser) investment professionals work as a team to develop investment ideas by analyzing company and industry statements, monitoring Wall Street and other research sources and interviewing company management. The Adviser also evaluates economic conditions and fiscal and monetary policies. The Advisers approach focuses first on individual stocks and then on industries or sectors. The Adviser does not attempt to time the market. The Adviser tries to select quality companies: Possessing above-average financial characteristics; Having seasoned management; Enjoying product or market advantages; Whose stock is selling at a low relative historical valuation based on ratios such as price-to-earnings, price-to-book, price-to-sales and price-to-cash flow; Experiencing positive developments not yet recognized by the markets, such as positive changes in management, improved margins, corporate restructuring or new products; and/or Possessing significant appreciation potential within 12 to 18 months. The Adviser may sell a stock because: It realizes positive developments and achieves its target price; It experiences exaggerated price moves relative to actual developments; It becomes overweighted in the portfolio; or It experiences a change in or deteriorating fundamentals. Due to its investment strategy, the Fund may buy and sell securities frequently. This may result in higher transaction costs and additional capital gains liabilities than a fund with a buy and hold strategy. 1 WHAT ARE THE FUNDS PRINCIPAL RISKS? As with all mutual funds, a shareholder is subject to the risk that his or her investment could lose money. There is also a possibility that the Fund will not achieve its goal. This could occur because its strategy failed to produce the intended results or because the Adviser did not implement its strategy properly. The Funds shares are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, government authority or the FDIC. You may lose money by investing in the Fund. Since it purchases equity securities, the Fund is subject to the risk that stock prices will fall over short or extended periods of time. Historically, the equity markets have moved in cycles, and the value of the Funds equity securities may fluctuate drastically from day to day. Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments. The prices of securities issued by such companies may suffer a decline in response. These factors contribute to price volatility, which is the principal risk of investing in the Fund. The Fund is also subject to the risk that small capitalization stocks may underperform other segments of the equity market or the equity market as a whole. The small-capitalization companies that the Fund invests in may be more vulnerable to adverse business or economic events than larger, more established companies. In particular, these small-sized companies may have limited product lines, markets and financial resources, and may depend upon a relatively small management group. Therefore, small-cap stocks may be more volatile than those of larger companies. These securities may be traded over-the-counter or listed on an exchange. The Fund pursues a value style of investing. Value investing focuses on companies whose stock appears undervalued in light of factors such as the companys earnings, book value, revenues or cash flow. If the Advisers assessment of a companys value or prospects for exceeding earnings expectations or market conditions is wrong, the Fund could suffer losses or produce poor performance relative to other funds. In addition, value stocks can continue to be undervalued by the market for long periods of time. HOW HAS THE FUND PERFORMED? The following information illustrates some of the risks of investing in the Fund. Please note that Institutional Class Shares commenced operations on October 31, 2008, and therefore do not have a full calendar year of performance. As a result, the bar chart and performance table show the performance of the Funds Investor Class Shares. Investor Class Shares of the Fund are offered in a separate prospectus. The bar chart shows how performance of the Fund's Investor Class Shares has varied from calendar year to calendar year. Institutional Class Shares of the Fund would have substantially similar performance as Investor Class Shares because the shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the expenses of Investor Class Shares are higher than the expenses of the Institutional Class Shares and, therefore, returns for Investor Class Shares would be lower than those of the Institutional Class Shares. Returns are based on past results and are not an indication of future performance. Prior to September 1, 2009, the Funds investment strategy also included investments in common stocks of medium-sized companies, in addition to investments in common stocks of small-sized companies; therefore, the 2 performance shown below for periods prior to September 1, 2009 may have differed had the Funds current investment strategy been in effect during those periods. Calendar Year Returns 2005 19.98% 2006 21.15% 2007 -3.88% 2008 x.xx% During the periods shown in the chart, the Funds Investor Class Shares highest return for a quarter was x.xx% (quarter ended xx/xx/xxxx) and the lowest return for a quarter was (x.xx)% (quarter ended xx/xx/xxxx). The Funds Investor Class Shares total return from 1/1/2009 to 6/30/2009 was x.xx%. Average Annual Total Returns for Periods Ended December 31, 2008 This table compares the Funds Investor Class Shares average annual total returns to those of a broad-based securities market index. Returns are based on past results and are not an indication of future performance. Since Inception Investor Class Shares 1 Year (08/31/04 ) 1 Cambiar Small Cap Fund Returns Before Taxes x.xx% x.xx% Cambiar Small Cap Fund Returns After x.xx% x.xx% Taxes on Distributions 2 Cambiar Small Cap Fund Returns After Taxes on x.xx% x.xx% Distributions and Sale of Fund Shares 2 Russell 2000 TM Index (reflects no deduction for fees, expenses, x.xx% x.xx% or taxes) 3 1 Commencement of operations. 2 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. 3 The Russell 2000 Index is a market capitalization-weighted benchmark index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which is made up of 3,000 of the largest U.S. stocks, as measured by market capitalization. The Russell 2000 Index serves as a benchmark for small-cap stocks in the United States. WHAT ARE THE FUNDS FEES AND EXPENSES? The table describes the fees and expenses you may pay if you buy and hold Institutional Class Shares of the Fund. Shareholder Transaction Fees (fees paid directly from your investment) The Fund may charge a redemption fee that would be paid directly from your investment. Shareholders may pay a redemption fee when they redeem shares held for less than 90 days. For more information, see Redemption Fee in the section on Transaction Policies. 3 Redemption Fee (as a percentage of amount redeemed) 2.00 % Annual Fund Operating Expenses (expenses deducted from Fund assets) Management Fees 1.05% Other Expenses x.xx% Acquired Fund Fees and Expenses x.xx% Total Annual Fund Operating Expenses 1 x.xx% Less Fee Reductions and Expense Reimbursements (x.xx%) Net Expenses 1, 2 x.xx% 1 The Total Annual Fund Operating Expenses and the Net Expenses in this fee table do not correlate to the expense ratio in the Funds financial statements (or the Financial Highlights section of this prospectus) because the financial statements include only the direct operating expenses incurred by the Fund, not the indirect costs of investing in acquired funds. 2 The Adviser has contractually agreed to reduce fees and reimburse expenses in order to keep Net Expenses (excluding interest, taxes, brokerage commissions, Acquired Fees and Expenses, and extraordinary expenses) from exceeding 1.05% of the Funds Institutional Class Shares average daily net assets until October 27, 2010. In addition, if at any point it becomes unnecessary for the Adviser to reduce fees or make expense reimbursements, the Board may permit the Adviser to retain the difference between the Total Annual Fund Operating Expenses and 1.05% to recapture all or a portion of its prior fee reductions or expense reimbursements made during the preceding three year period. Net Expenses shown include x.xx% of Acquired Fund Fees and Expenses. For more information about Management Fees, see Investment Management. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and that you sell your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, Fund operating expenses remain the same and you reinvest all dividends and distributions. Although your actual costs and returns might be different, based on these assumptions your approximate costs of investing $10,000 in the Fund would be: 1 Year $xx 3 Years $xx 1 5 Years $xx 1 10 Years $xx 1 1 The 3 Years, 5 Years and 10 Years cost figures in the Example (for periods after the first year) are based on the Total Annual Fund Operating Expenses, which do not reflect fee reductions or expense reimbursements. 4 INVESTING WITH THE FUND BUYING SHARES To purchase Institutional Class Shares directly from the Fund through its transfer agent, complete and send in the account application. If you need an account application or have questions, please call 1-866-777-8227. All investments must be made by check or wire. All checks must be payable in U.S. dollars and drawn on U.S. financial institutions. The Fund does not accept purchases made by third-party checks, credit cards, credit card checks, cash, travelers checks, money orders or cashiers checks. The Fund does not generally accept investments by non-U.S. persons. Non-U.S. persons may be permitted to invest in the Fund subject to the satisfaction of enhanced due diligence. Please contact the Fund for more information. By Mail You can open an account with the Fund by sending a check and your account application to the address below. You can add to an existing account by sending the Fund a check and, if possible, the Invest by Mail stub that accompanies your statement. Be sure your check identifies clearly your name, your account number and the name of the Fund. Regular Mail Address The Cambiar Funds P.O. Box 219009 Kansas City, MO 64121 Express Mail Address DST Systems c/o The Cambiar Funds 430 West 7th Street Kansas City, MO 64105 By Wire To open an account by wire, call 1-866-777-8227 for details. To add to an existing account by wire, wire your money using the wiring instructions set forth below (be sure to include the Fund name and your account number). Wiring Instructions UMB Bank, N.A. ABA # 101000695 The Advisors Inner Circle Fund DDA Acct. # 9871063178 Ref: Fund name/account number/account name 5 By Automatic Investment Plan (via Automated Clearing House or ACH) You may not open an account via ACH. However, once you have established an account, you can set up an automatic investment plan by mailing a completed application to the Fund. To cancel or change a plan, write to the Fund at: The Cambiar Funds, P.O. Box 219009, Kansas City, MO 64121 (Express Mail Address: 430 West 7th Street, Kansas City, MO 64105). Allow up to 15 days to create the plan and 3 days to cancel or change it. Minimum Investments The minimum investment in Institutional Class Shares of the Fund is $5,000,000. The Fund reserves the right to waive the minimum initial investment at its sole discretion. If the Fund elects to do so, the Fund also reserves the right to transfer shares purchased below the minimum investment, on a tax-free basis, from Institutional Class Shares to Investor Class Shares of the Fund. Fund Codes The Funds reference information, which is listed below, will be helpful to you when you contact the Fund to purchase or exchange Institutional Class Shares, check the Funds daily net asset value per share (NAV) or obtain additional information. Fund Name Trading Symbol CUSIP Fund Code Cambiar Small Cap Fund CAMZX 0075
